       Case 3:21-cr-00096-JLS Document 27 Filed 03/31/21 PageID.36 Page 1 of 1




 1
 2
 3
 4
 5
                         UNITED STATES DISTRICT COURT
 6
                       SOUTHERN DISTRICT OF CALIFORNIA
 7
 8   UNITED STATES OF AMERICA,                  Case No. 21-CR-0096-JLS
                                                ORDER AND JUDGMENT
 9                                              GRANTING UNITED STATES’
           v.                                   MOTION TO DISMISS
10
11   RANDAL JASON NEWELL,
12
                 Defendant
13
14
15        GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the information

16 shall be dismissed against Randal Jason Newell without prejudice.
17        IT IS FURTHER ORDERED that the bond is exonerated.

18        IT IS SO ORDERED.

19 Dated: March 31, 2021
20
21
22
23
24
25
26
27
28
